Title: To Benjamin Franklin from Richard Jackson, 27 December 1763
From: Jackson, Richard
To: Franklin, Benjamin


Dear Sir
Temple December 27, 1763
I write to you by every Packet, but having heard that a Vessel sails for Philadelphia to morrow am desirous of troubling you with a few Lines which I hope will be in Time. I have had but one letter from you a great While, but though this would be Matter of Chagrin to me at all Times, the Occasion of my Loss gives me much more concern, I flatter myself however your Cure is now perfectly effected, I assure you with great Truth I am capable of no greater pleasure; than it would give me to hear you are perfectly recovered and free from any inconvenient Consequences. When I have the satisfaction of knowing this myself, I shall give pleasure to a 1000d People here by telling it to them.
I did not forget to name you in the Manner you deserve to Lord Egmont, but affairs here never were so mutable. Lord Egmont is 1st Lord of the Admiralty and Lord Hide in the former Place, I do not at all know this Lord, but shall take care he shall be acquainted with your Merit. It is now said Lord Egmont and Lord Sandwich are to change Places, that is the latter to return to his Place. I wish Lord Egmont was in Lord Halifax’s Place, who has now the Superior Administration of American Affairs, perhaps few so unfit for it. This Mutability of Offices is no proof of an unstable Ministry, it seems more established than ever, I need not inform you that Mr. Grenville is at the head of it, and I have a good Deal of Access to him, and have too received a very considerable Mark of his good will and Esteem, and what is generally too deemed a Mark of his Confidence; but I suspend my opinion on the Subject; when I know more I will write fuller on this Subject, at present American Affairs are in a Critical Situation. I have taken great pains and made the Utmost Use of my Access to Men of Rank and Weight and hope I have not thrown my Pains away. Some Men whose Judgment I esteem equal if not superior to any of the Nation, seem to think as I wish they should. In the mean time I publish nothing for obvious Reasons, though I have begun to print. There are many things, while I have the honour to be in favour with Administration, that will [be] more serviceable in private than Publick, but which if I find I cannot do the Service to the Colonies (and my Mother Country too, for I consider their Interests as inseperable as far [as] I go) I wish, in the station I am in, may as well be made publick as not.
You rightly conjecture, Major Barker at Manilla is the Gentleman whom you seek after, I made the same guess, and have been a good deal since employed in inquiring whether, he was returning to England, or was to continue in the Companys Service there and in the latter Case, how I could treat with him. From the best Information I could get I expect him in England in February or March. I find others have the same View. Mr. Sherwood told me he had such a Commission.
I wish I could give you more satisfaction, on Messrs. Coxes Application, but I fear the whole will prove very Uphill work. It is not however my fault I assure you, I have taken a great deal of Pains, and will yet engage them in as little Expence as I can make sufficient. The Indian War, the Strength this adds however groundlessly to many inveterate Prejudices, the length of time this Claim has been deserted, and what is worst a Report of the Attorney and Sollicitor General, the last my friend deGrey and Dr. Hay Kings Advocate against Lord Cardigans Claim of St. Vincent and S[ant]a Lucia though the Duke of Montagus Desertion was only because forced by France. I dare say I need not assure you that I do not magnify difficulties, either to make those Gentlemen give up their Claim or augment any merit of mine, I have some Reliance on Materials at the Board of Trade, that I have a promise of an Access to.
I write Mr. Galloway by the same Ship, this goes in, but in great haste in answer to one of his. I flatter myself the Province stands justifyed in the Eyes of Administration against any Complaint of G[eneral] Amherst. Mr. Allen has much contributed to this, to whom I have opined my Sentiments fully on the General Interests of America, especially those that may be affected by expected Measures in Parliament. I am much pleased with Mr. Allen.
A Revenue to be raised in America for the Support of British Troops is not now to [be] argued against: it would answer no Purpose to do so. I only contend that it should be built on a foundation consistent with the Constitutions of the Colonies, and on the Principles of Relation between the Mother Countries and her Colonies; it is not disputed that the M[othe]r Country is Mistress of the Trade of its Colonys, this Right has always been challenged and exercised, by England and all other Countries, the M C [Mother Country] may prohibit foreign Trade, it may therefore tax it. And the Colonys have a Compensation, in Protection but I dread internal Taxes.
I beg you will make my Compliments to Mr. Galloway. I shall always esteem myself much honoured as well as instructed by his Correspondence, and shall never think his Letters too frequent or too long, though great Variety of Business, and hurry of Spirits may shorten or obscure mine.
I agree perfectly with you in your sentiments about a Plethora of Money, the Advantages of Commerce are derived from the Industry it inforced and the Money it gains should be impounded, that which passes into Circulation often does great Mischief, and casually that impounded as all impounded things will sometimes do when they break down their Banks. Every Body speaks in favour of Col. Bouquet but those whose Business it should chiefly be to do so, I do not mean but that some of them do so too. It would have given me immense Pleasure to have seen Pittsburgh in its Prosperity in time of Peace, yet I do not despair, the Indian War is calamitous and the sufferers are to be pittied, yet I comfort myself with viewing the State of England after all the Ravages committed by the Danes.
I thank you for your good wishes as to my Marriage. I assure you I have been chiefly prevented from Marrying by a Resolution I have taken to enjoy a full Political Independence, this I am sure I shall do while I remain single, I think I shall do so now even though I should marry, unless I should have 10 Children but that Number or any Near it is a strong Temptation in this Corrupted Country. I am too apt, besides to think all Conditions of Life like a Merchants Ledger ballanced at bottom though they differ at first sight in length, Value or other Circumstances, to be very entent about changing those I chance to be in. I am Dear Sir with the most unfeigned Esteem your most Obedient Affectionate humble Servant
R Jackson
I inclose a List of Acts sent to me by Mr. Wilmott Agent for the Proprietors, which I sent a Duplicate of by the last Packet to you and intended but omitted sending this to Mr. Galloway.
Dr. Pringle altogether declines any Concern in our Schemes, only because he says he makes it a Rule to prevent Views of Profit from intruding on the Quiet necessary a Life of Literary Pursuit and Speculation.
